United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
U.S. CAPITOL POLICE, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1274
Issued: February 13, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 6, 2016 appellant filed a timely appeal from a March 30, 2016 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP).1 As more than 180 days elapsed
from the last merit decision dated October 29, 2015, to the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly determined that appellant had abandoned her
request for an oral hearing.
1

Appellant submitted a timely request for oral argument pursuant to 20 C.F.R. § 501.5(b). After exercising its
discretion pursuant to 20 C.F.R. § 501.5(a), the Board, by an October 21, 2016 order, denied appellant’s request
because it could adequately address appellant’s contentions based on a review of the case record. Order Denying
Request for Oral Argument, Docket No. 16-1274 (issued October 21, 2016).
2

5 U.S.C. § 8101 et seq.

On appeal appellant contends that she did not receive notice of the hearing and that
OWCP refused to supply the date and time of the hearing when she telephoned to inquire as to
the status of her hearing request.
FACTUAL HISTORY
On September 12, 2015 appellant, then a 40-year-old police officer, filed a traumatic
injury claim (Form CA-1) alleging that she sustained a right shoulder strain on September 3,
2015 when she pulled strenuously on a locked door.3 She stopped work on September 3, 2015.
Dr. John N. Van Dam, an attending family practitioner, followed appellant from
September 2 to 10, 2015. He noted appellant’s account of injuring her right shoulder at work on
September 3, 2015 when she pulled down on a locked door. Dr. Van Dam diagnosed a right
shoulder sprain/strain with possible rotator cuff tear. He held appellant off work from
September 3 to 18, 2015.
Dr. Dennis A. Carlini, an attending Board-certified orthopedic surgeon, treated appellant
beginning on September 17, 2015. He held appellant off work through September 24, 2015, then
restricted her to limited duty. On September 19, 2015 Dr. Carlini obtained a right shoulder
arthrogram showing supraspinatus tendinosis with no evidence of a tear, and a normal glenoid
labrum with no evidence of a SLAP (superior labral tear from anterior to posterior) lesion. He
diagnosed supraspinatus tendinitis. In an October 19, 2015 report, Dr. Carlini expanded the
diagnoses to include a rotator cuff tear and SLAP lesion.
By decision dated October 29, 2015, OWCP denied the claim as causal relationship had
not been established. It further found that the medical evidence of record failed to support the
presence of the SLAP lesion and rotator cuff tear as diagnosed by Dr. Carlini because the
medical diagnoses were not supported by diagnostic testing.
On November 12, 2015 appellant requested an oral hearing before a hearing
representative of OWCP’s Branch of Hearings and Review. She also submitted a September 3,
2015 emergency room report.
By notice dated February 11, 2016, OWCP’s Branch of Hearings and Review scheduled
an oral hearing for 10:00 a.m. Eastern Standard Time (EST) on March 15, 2016. It provided
appellant with the street address and room number for the hearing. OWCP advised appellant that
postponement of the hearing would only be permitted upon receipt of documentation showing
her nonelective hospitalization or that the death of a spouse, parent, or child prevented her
attendance. The notice was mailed to appellant’s address of record.
On March 15, 2016 appellant failed to attend the hearing.

3

The record contains an authorization for medical treatment (Form CA-16) that was not signed by the employing
establishment.

2

By decision dated March 30, 2016, an OWCP hearing representative found that appellant
had failed to appear at the scheduled oral hearing and had abandoned her request. The hearing
representative found that there was no evidence that she had contacted OWCP prior to or
subsequent to the scheduled hearing. By telephone message dated April 4, 2016, appellant
indicated that the mailing address used to send the notice of oral hearing was correct but she
never received same.
LEGAL PRECEDENT
Under FECA and its implementing regulations, a claimant who has received a final
adverse decision by OWCP is entitled to receive a hearing upon writing to the address specified
in the decision within 30 days of the date of the decision for which a hearing is sought.4 Unless
otherwise directed in writing by the claims examiner, an OWCP hearing representative will mail
a notice of the time and place of the hearing to the claimant and any representative at least 30
days before the scheduled date.5 OWCP has the burden of proving that it mailed notice of a
scheduled hearing to a claimant.6 Section 10.622(f) of OWCP regulations provide that a
claimant who fails to appear at a scheduled hearing may request in writing, within 10 days after
the date set for the hearing, that another hearing be scheduled.7 Where good cause for failure to
appear is shown, another hearing will be scheduled and conducted by teleconference. The failure
of the claimant to request another hearing within 10 days, or the failure of the claimant to appear
at the second scheduled hearing without good cause shown, shall constitute abandonment of the
request for a hearing. Where good cause is shown for failure to appear at the second scheduled
hearing, review of the matter will proceed as a review of the written record.8 Where it has been
determined that a claimant has abandoned his or her right to a hearing, OWCP will issue a formal
decision finding that the claimant has abandoned his or her request for a hearing.9
ANALYSIS
The Board finds that OWCP properly determined that appellant had abandoned her
request for an oral hearing.
On appeal appellant contends that she did not receive notice of the hearing. The record
establishes that on February 11, 2016 in response to appellant’s timely request for an oral
hearing, the Branch of Hearings and Review mailed to appellant’s known address a notice of the
telephonic hearing, which was scheduled to be held on March 15, 2016 at 10:00 a.m. EST. As
4

5 U.S.C. § 8124(b)(1); 20 C.F.R. § 10.616(a).

5

20 C.F.R. § 10.617(b).

6

See M.B., Docket No. 10-1077 (issued March 17, 2011).

7

20 C.F.R. § 10.622(f).

8

Id.

9

See N.L., Docket No. 15-0713 (issued July 14, 2015); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Hearings and Reviews of the Written Record, Chapter 2.1601.6(g) (October 2011).

3

the Board has held, in the absence of evidence to the contrary, a letter properly addressed and
mailed in the due course of business is presumed to have arrived at the mailing address in due
course. This is known as the mailbox rule.10 The Board finds that the notice was sent more than
30 days prior to the scheduled hearing date. The record establishes that appellant did not appear
at the appointed time.
On appeal appellant also asserts that OWCP refused to supply the date and time of the
hearing when she telephoned to inquire as to the status of her hearing request. However, there is
no evidence of record that appellant ever requested a postponement of the hearing prior to
March 15, 2016 nor did she explain her failure to appear at the hearing within 10 days of the
scheduled hearing. Thus, the Board finds that appellant abandoned her request for an oral
hearing.
CONCLUSION
The Board finds that OWCP properly determined that appellant abandoned her request
for an oral hearing.
ORDER
IT IS HEREBY ORDERED THAT the March 30, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 13, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board
10

See R.M., Docket No. 14-1512 (issued October 15, 2014).

4

